        Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION OF                     MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                      18-md-02865-LAK
SCHEME LITIGATION

This document relates to:   The cases identified in
                            Appendix A




       DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
    MOTION FOR ISSUANCE OF A REQUEST FOR INTERNATIONAL JUDICIAL
             ASSISTANCE TO OBTAIN EVIDENCE IN DENMARK


                                                      Sharon L. McCarthy
                                                      Kostelanetz & Fink LLP
                                                      7 World Trade Center, 34th Floor
                                                      New York, New York 10007
                                                      Tel: (212) 808-8100
                                                      Fax: (212) 808-8108
                                                      smccarthy@kflaw.com

                                                      Alan E. Schoenfeld
                                                      Wilmer Cutler Pickering Hale and
                                                       Dorr LLP
                                                      7 World Trade Center
                                                      250 Greenwich Street
                                                      New York, NY 10007
                                                      Telephone: (212) 230-8800
                                                      alan.schoenfeld@wilmerhale.com

                                                      Michelle A. Rice
                                                      Kaplan Rice LLP
                                                      142 West 57th Street
                                                      Suite 4A
                                                      New York N.Y. 10019
Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 2 of 27




                                        (212)333-0227
                                        mrice@kaplanrice.com

                                        Mark D. Allison
                                        Caplin & Drysdale, Chartered
                                        600 Lexington Ave., 21st Fl.
                                        New York, NY 10022
                                        Phone: (212) 379-6060
                                        Email: mallison@capdale.com

                                        Thomas E.L. Dewey
                                        777 Third Avenue – 37th Floor
                                        New York, New York 10017
                                        Tel.: (212) 943-9000
                                        Fax: (212) 943-4325
                                        E-mail: tdewey@dpklaw.com

                                        Stephen D. Andrews
                                        Amy B. McKinlay
                                        Williams & Connolly LLP
                                        725 Twelfth Street, N.W.
                                        Washington, DC 20005
                                        (202) 434-5000
                                        amckinlay@wc.com
                                        sandrews@wc.com

                                        John D. Blessington (pro hac vice)
                                        K&L Gates LLP
                                        State Street Financial Center
                                        One Lincoln Street
                                        Boston, MA 02111
                                        T: 617.261.3100
                                        F: 617.261.3175
                                        E: john.blessington@klgates.com

                                        Martin H. Kaplan
                                        Kari Parks
                                        Gusrae Kaplan Nusbaum PLLC
                                        120 Wall Street
                                        New York, NY 10005
                                        T: (212) 269-1400
                                        Mkaplan@gusraekaplan.com
                                        Kparks@gusraekaplan.com

                                        Attorneys for Defendants Listed in
                                         Appendix A
                              ii
            Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 3 of 27




                                                  TABLE OF AUTHORITIES



                                                                     CASES
Elliott Assocs. v. Republic of Peru, Nos. 96 CIV. 7917 (RWS), 1997 WL 436493 (S.D.N.Y. Aug.
  1, 1997)........................................................................................................................................ 9
In re Optimal U.S. Litig., 837 F. Supp. 2d 244 (S.D.N.Y. 2011) ................................................... 9
Joseph v. Gnutti Carlo S.p.A., No. l 5-cv-8910 (AJN), 2016 WL 4083433 (S.D.N.Y. July 25,
  2016)............................................................................................................................................ 8
Lantheus Medical Imaging, Inc. v. Zurich American Ins. Co., 841 F. Supp. 2d 769 (S.D.N.Y.
  2012)........................................................................................................................................ 8, 9
Pearlstein v. BlackBerry Ltd., 332 F.R.D. 117 (S.D.N.Y. 2019) ................................................... 8
Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522
  (1987) .......................................................................................................................................... 9

                                                                  STATUTES
28 U.S.C. § 1781 ............................................................................................................................. 8

                                                          OTHER AUTHORITIES
U.S. Dep’t of State, Office of the Legal Advisor, Treaties in Force: A List of Treaties and Other
  International Agreements of the United States in Force on January 1, 2012 (2012) .................. 9

                                                                     RULES
Fed. R. Civ. P. 26 ............................................................................................................................ 8




                                                                        iii
          Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 4 of 27




        Defendants respectfully submit this memorandum of law in support of their motion (the

“Motion”) for the issuance of letters of request to obtain testimony from non-party witnesses in

Denmark pursuant to the Hague Convention of 18 March 1970 on the Taking of Evidence

Abroad in Civil or Commercial Matters (“Hague Evidence Convention”). A proposed form of

Letter of Request is attached as Exhibit 1 to the Declaration of Sharon L. McCarthy, dated

February 15, 2021 (“McCarthy Decl.”). Counsel for SKAT has indicated its intent to oppose this

motion.

                                    PRELIMINARY STATEMENT

        Plaintiff SKAT has brought suit in this Court to recover an alleged $2.1 billion that it

claims Defendants and others deceived it into paying in the form of refunded dividend

withholding tax. Although SKAT claims it first learned of irregularities in the payment of

dividend withholding tax refunds in June 20151, there were repeated ignored internal warnings

about the severe lack of resources and internal controls within the dividend tax refund apparatus

since at least 2006. Indeed, documents and witness statements reveal that years before the

alleged period of conduct, SKAT was aware that it lacked the ability to independently verify the

ownership of stocks associated with reclaim applications, or to confirm whether dividend taxes

had in fact been withheld with respect to such stocks. SKAT knew that it was effectively

refunding withholding tax reclaims blindfolded, and suspected that it was paying reclaims to

shareholders not otherwise entitled to them. No matter, rather than heed the repeated warnings

from within, the Danish government made the deliberate choice to continue the refund regime

because of its attractiveness to foreign investors and because of a public policy preference for




1
 See, e.g., Am. Compl. ¶ 6, Skatteforvatltningen v. Bernina Pension Plan & John van Merkensteijn, No. 19-cv-
01865, Dkt. No. 53 (S.D.N.Y. Apr. 20, 2020), McCarthy Decl. Ex. 2.
                                                       1
            Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 5 of 27




limited regulatory burdens on banking institutions. This decision goes to the heart of several

limitations-related defenses raised by Defendants which, if successful, would resolve all claims

raised in this litigation. SKAT’s retroactive repudiation of the refund processing regime in this

case also makes their allegations of fraud particularly disingenuous.

           Defendants seek the assistance of this Court in issuing letters of request seeking

testimony from the following nine former Ministers of Taxation (collectively, the “Ministers”):

               1.   Kristian Jensen
               2.   Troels Lund Poulsen
               3.   Peter Christensen
               4.   Thor Möger Pedersen
               5.   Holger K. Nielsen
               6.   Jonas Dahl
               7.   Morten Østergaard
               8.   Benny Engelbrecht
               9.   Karsten Lauritzen.

The testimony of each of the Ministers is essential to establish the full extent to which SKAT and

the Ministry of Taxation were aware of the risks and problems associated with the inadequate

controls, the various proposals made since at least 2006 to remedy these risks, and the decisions

to ultimately reject these proposals in favor of competing public policy objectives of the Danish

government.

                                                 BACKGROUND

a.         SKAT Knowingly Paid Refunds Blindly

           Warnings about the critically underdeveloped Danish system for dividend reclaim

administration began as early as 2002, when Lisbeth Rømer, the newly-installed head of the

dividend tax unit within SKAT, began sounding alarm bells.2 According to Rømer, SKAT had

no ability to verify whether any of the information on a reclaim application submitted by a


2
    SKAT has agreed to produce Lisbeth Rømer for a deposition. The date for this deposition is still being negotiated.
                                                           2
         Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 6 of 27




foreign shareholder was accurate. Specifically, SKAT had no ability to identify the foreign

shareholder, whether they actually owned the shares or received the dividends in question, or

whether the Danish government actually received the dividend tax withholdings for which a

reclaim was being sought. 3 Explained Rømer, “[t]here is no one whose work directly touched

upon this situation who did not know that payments were being made blindly.”4

        Although she had previously raised concerns to her superiors, Rømer in 2006 wrote a

formal memorandum in response to a specific reclaim application by a small French company

claiming to own 50% of all tradeable shares of a particular Danish security.5 Rømer outlined

why SKAT had no ability to verify the fundamental facts alleged in the reclaim application and

yet was poised to refund over a half billion Danish kroner without any real investigation.6 The

memo was circulated up the chain of command and reviewed by several senior officials,

including SKAT’s legal director, Leif Norman Jeppesen.7 Jeppesen, for his part, wrote his own

“Early Warning” memorandum and raised additional legal concerns about beneficial ownership

of dividends associated with borrowed shares, and SKAT’s lack of controls thereto.8 SKAT

failed to act on those warnings and the reclaim was paid to the French applicant.

        Around the same time, Rømer and a colleague, Jette Zester, drafted an almost 30-page set

of policy proposals to close the loopholes and protect SKAT against the risks of abuse.9 This

document, the “Problemkatalog,” was also circulated within SKAT management, where it

collected dust. The suggested reforms conflicted with an overarching government policy to


3
  Tr. of Episode 1, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer, at 14:00, 18:00, McCarthy Decl. Ex. 4.
4
  Id. at 7:30.
5
  Id. at 16:30.
6
  Id.
7
  Id. at 19:00.
8
  Id. at 43:00.
9
  Tr. of Episode 2, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer, at 2:30, McCarthy Decl. Ex. 5.
                                                       3
         Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 7 of 27




reduce administrative burdens and to attract investors.10 Instituting the critical control features

that would guard against erroneous refunds would conflict with both priorities, so the

Problemkatalog’s proposals were abandoned in favor of encouraging investment in Denmark.

        In 2010, an internal audit of SKAT’s dividend withholding tax reclaim function was

completed. Consistent with the prior warnings from Rømer, Jeppesen, and others, the 2010

Audit Report11 made the following key observations:

        -    There are no automatic reconciliations in SKAT's systems between declarations and
             reports. No manual reconciliations occur either.12

        -    Omnibus accounts and nominee accounts mean that the real owners of the shares are
             not known, so refunds are paid without proof of ownership and actual distribution.13

        -    SKAT does not carry out checks on whether the investor in question is actually a
             shareholder in the company in question or whether the investor in question is in fact
             liable for tax in the foreign country. The form is reviewed by SKAT to check whether
             all information is included. The refund is then paid.14

        -    A 2005 audit of the dividend tax function warned that it was possible for dividend
             recipients to receive dividend tax, even if the withheld dividend tax had not been paid
             to SKAT.15

        -    SKAT lacks reporting/information to be able to calculate the correct net proceeds
             from the refund scheme, since refunds via the accounting scheme is not keyed-into
             the computer system, which makes the data material incomplete.16

        -    The use of Omnibus accounts means that several dividend notes are printed (SWIFT
             messages) for a single share. There is no check as to whether dividend tax is
             requested more than once per share.17



10
   Id. at 3:30.
11
   SKAT initially produced only a Danish-language version of the 2010 Audit Report (the “2010 Audit Report”). A
copy of that document is attached as Ex. 6 to the McCarthy Decl. On January 15, 2021, SKAT produced an English
translation of the 2010 Audit Report, which is attached as Ex. 7 to the McCarthy Declaration. All references to the
2010 Audit Report are to the English translation, specifically.
12
   2010 Audit Report, § 7.2.4, McCarthy Decl. Ex. 7.
13
   Id. § 7.3.1.
14
   Id.
15
   Id. § 7.6.3.
16
   Id. § 8.
17
   Id.
                                                         4
         Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 8 of 27




        The 2010 Audit Report recommended the establishment of a central process management

structure, as well as the creation of a control environment that “ensures that there is consistency

between declaration and reporting.”18

b.      The Ministry of Tax Sat on a Solution for Three Years

        One of the specific policy proposals that Rømer and others at SKAT had been advocating

for years was to provide for real-time reporting of dividends to SKAT. For many years, dividend

payments were reported to SKAT on an annual basis, and the report due date was not until

January of the year following the year in which dividends were paid.19 Accordingly, it was

impossible for SKAT to know, for example, in March whether a dividend reclaim application

received and purportedly relating to a February dividend was genuine, or if it was a complete

fabrication. Rømer and her colleagues had been trying to institute a system of real-time

reporting by the banks, but they were met with resistance at every level. Finally, in 2009, the

Danish parliament passed legislation granting the Minister of Taxation the authority to change,

by ministerial order, the reporting deadline to provide SKAT with more timely information.20

        Curiously, that order was not signed until late 2012, when then-Minister of Taxation,

Holger K. Nielsen, finally signed it.21 Between Jensen, who was minister when Parliament first

granted the authority, and Nielsen, who exercised it, there were three additional Ministers. Why

did none of these ministers exercise the authority and mandate real-time reporting? Each of

Jensen, Poulsen, Christiansen, and Pedersen’s testimony is critical to understanding the Danish




18
   Id. § 9.
19
   Tr. of Episode 1, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer, at 12:30–20:00, McCarthy Decl. Ex. 4.
20
   Tr. of Episode 4, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer, at 11:00, McCarthy Decl. Ex. 8.
21
   Tr. of Episode 6, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer, at 5:00, McCarthy Decl. Ex. 9.
                                                       5
         Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 9 of 27




government’s deliberate choice not to impose burdens on the financial industry, particularly

where it meant that SKAT would continue issuing dividend refunds completely blind.

c.      The Ministers and their Testimony Before the Commission

        All nine of the former ministers discussed herein testified recently before the Danish

Commission on Inquiry into Tax (the Commission).22 The following summarizes each former

minister’s tenure and any public comments they have made.

 Kristian Jensen        Minister of Taxation from 2004 – 2010.23
                        Testified before the Commission on November 11, 2020.24
                        In statements either to the Commission or to the press following his
                        testimony, Jensen admitted that control should have been given higher
                        priority, and in any event, investor considerations were given too much
                        weight.25 He also confirmed a focus on attracting foreign investors
                        through fewer burdens.26
                        During his tenure as minister, the Danish parliament passed legislation
                        authorizing Jensen to demand real-time reporting of dividends by
                        ministerial order, but Jensen never signed the order.27
 Troels Lund            Minister of Taxation from 2010 – 2011.28
 Poulsen                Testified before the Commission on November 11, 2020.29
 Peter                  Minister of Taxation in 2011.30
 Christensen
                        Testified before the Commission on November 11, 2020.31



22
   Jakob Ussing, Tidligere skatteminister om udbytteskandalen: Embedsværket har svigtet [Former Minister of
Taxation on the dividend scandal: The civil service has failed], DR (Nov. 25, 2020),
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet,
McCarthy Decl. Ex. 11.
23
   Emil Søndergård Ingvorsen et al., Tidligere skatteminister om udbyttesvindel: Man burde have prioriteret kontrol
højere [Former Minister of Taxation on Dividend Fraud: Control should have been given higher priority], DR
(Nov. 11, 2020), https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-
prioriteret-kontrol-hoejere, McCarthy Decl. Ex. 13.
24
   Id.
25
   Id.
26
   Id.
27
   Tr. of Episode 4, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer,at 29:30, McCarthy Decl. Ex. 8.
28
   Ingvorsen et al., supra note 21.
29
   Id.
30
   Ingvorsen et al., supra note 21.
31
   Id.
                                                         6
        Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 10 of 27




 Thor Möger             Minister of Taxation from approximately October 2011 – 2012.32
 Pedersen
 Holger K.              Minister of Taxation from 2012 - 2013.
 Nielsen                Signed ministerial order finally requiring real-time reporting of dividends
                        to SKAT in 2012.33
 Jonas Dahl             Minister of Taxation from December 2013 – January 2014.34
 Morten                 Minister of Taxation from February 2014 – September 2014.35
 Østergaard
 Benny                  Minister of Taxation from September 2014 – June 2015.36
 Engelbrecht
                        Testified before the Commission on November 25, 2020.37
                        Has made statements suggesting civil servants below him failed to warn of
                        any issues related to dividend taxes, including the rapid monthly rise in
                        refunds issued.38
 Karsten                Minister of Taxation from June 28, 2015 through the end of the relevant
 Lauritzen              period.39
                        Testified before the Commission on December 8, 2020.40


        Defendants have not been able to secure copies of the testimony of any of the foregoing,

nor does it appear that such testimony was given under oath. Defendants now seek additional

information from these nine former ministers. None of these former ministers is a party to this

lawsuit, and all are foreign citizens and not otherwise subject to the jurisdiction of this Court.

Therefore, Defendants to seek to obtain evidence under the Hague Evidence Convention.


32
   Tr. of Episode 4, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer,at 47:30; Ussing, supra note 20.
33
   Tr. of Episode 6, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer,at 5:00, McCarthy Decl. Ex. 9.
34
   List of Minister [sic] for Taxation (Denmark), WIKIPEDIA,
https://en.wikipedia.org/w/index.php?title=List_of_Minister_for_Taxation_(Denmark)&oldid=952667191 (last
updated Apr. 23, 2020).
35
   Id.
36
   Ussing, supra note 20.
37
   Id.
38
   Id.
39
   Id.
40
   Jakob Ussing, Tidligere skatteminister: I sidste ende er skandalerne politikernes ansvar [Former Minister of
Taxation: Ultimately, scandals are the responsibility of politicians], DR (Dec. 8, 2020),
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-i-sidste-ende-er-skandalerne-politikernes-ansvar,
McCarthy Decl. Ex. 15.
                                                         7
       Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 11 of 27




Defendants may bring additional requests for assistance, but through this Motion, respectfully

request that the Court issue letters rogatory to present to the Danish Ministry of Justice to obtain

evidence from the individuals named herein.

                                      LEGAL STANDARD

       Letters rogatory provide the means for a court in one country to formally request a court

in another country to lend it judicial assistance in obtaining evidence or performing some other

judicial act. Lantheus Medical Imaging, Inc. v. Zurich American Ins. Co., 841 F. Supp. 2d 769,

775-76 (S.D.N.Y. 2012). Rule 28(b)(l)(B) of the Federal Rules of Civil Procedure and 28 U.S.C.

§ 1781(b)(2) authorize federal courts to issue letters rogatory to enable a U.S. litigant to obtain

non-party evidence from a foreign entity. Letters may be sent directly from this Court without

transmittal by the State Department. 28 U.S.C. § 1781(b)(2). In considering an application for

issuance of letters rogatory, United States courts apply the discovery principles embodied by

Rule 26. A party may seek discovery of “any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). The party

seeking discovery bears the burden of demonstrating that the evidence sought is relevant, but that

burden “is not heavy.” Pearlstein v. BlackBerry Ltd., 332 F.R.D. 117, 120 (S.D.N.Y. 2019).

“While not ‘unlimited, relevance, for purposes of discovery, is an extremely broad concept.’”

Joseph v. Gnutti Carlo S.p.A., No. l 5-cv-8910 (AJN), 2016 WL 4083433, at *1 (S.D.N.Y. July

25, 2016) (quoting Chen-Oster v. Goldman, Sachs & Co., 293 F.R.D. 557, 561 (S.D.N.Y. 2013)).

Once relevance is shown, the burden shifts to the party opposing discovery to show that the

discovery is improper. Id.




                                                  8
       Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 12 of 27




                                           ARGUMENT

       The United States and Denmark are both signatories to the Hague Evidence Convention.

U.S. Dep’t of State, Office of the Legal Advisor, Treaties in Force: A List of Treaties and Other

International Agreements of the United States in Force on January 1, 2012 (2012), 398.

Defendants seek evidence from the Ministers, all believed to be individuals located in Denmark,

to support their defenses against the Plaintiff in these actions.

       Recourse to the Hague Evidence Convention is “available whenever [it] will facilitate the

gathering of evidence by the means authorized in the Convention.” Societe Nationale

Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 541 (1987).

Letters rogatory are appropriately used to obtain evidence from witnesses who cannot be

compelled to appear in a U.S. court. See In re Optimal U.S. Litig., 837 F. Supp. 2d 244, 259

(S.D.N.Y. 2011). Where, as here, the witnesses subject to the Defendants’ motion are not parties

to the lawsuit and are not otherwise subject to the jurisdiction of the U.S. court, it is appropriate

to turn to the Hague Evidence Convention. Elliott Assocs. v. Republic of Peru, Nos. 96 CIV.

7916 & 7917 (RWS), 1997 WL 436493, at *2 (S.D.N.Y. Aug. 1, 1997); Lantheus, 841 F. Supp.

2d at 782 (S.D.N.Y. 2012) (“[P]arties seek, and U.S. courts will usually issue, letters rogatory

where the court otherwise lacks jurisdiction to compel discovery[.]”). “The party opposing the

issuance of a letter of request must show some good reason to deny the application.” Elliott,

1997 WL 436493, at *2.

       The testimony of the Ministers is relevant to the issues raised in this matter. In particular,

their testimony is critical to establishing the statute of limitations and contributory negligence

defenses raised by Defendants. Defendants have reason to believe that SKAT routinely refunded

dividend taxes blindly for at least a decade prior to 2015, that this fundamental disability was

                                                  9
       Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 13 of 27




known at the highest levels of the Danish government, and that instead of giving SKAT the tools

to evaluate the dividend tax reclaim applications it received, the Danish authorities consciously

refused to permit such evaluation to avoid the imposition of additional administrative burdens.

       In short, the Ministers will help establish who knew what, and when it was known. They

will confirm the variety of remedial actions proposed over the ten years leading up to the alleged

discovery of fraud in June 2015. They will explain why, in the face of ever-increasing dividend

reclaim tax submissions, more attention was not given to the basic need for SKAT to

independently verify the ownership of stocks associated with reclaim applications or confirm

whether dividend taxes had in fact been withheld with respect to such stocks. For Ministers

Jensen, Poulsen, Christiansen, and Pedersen, this includes an explanation for why they failed to

exercise their ministerial authority and mandate real-time reporting of dividends to SKAT. All

will explain how the specific balancing of policy objectives led the Danish government, over a

period of more than a decade, to eschew additional control mechanisms that would have allowed

SKAT to know, very simply, whether any particular reclaim application was accurate or not. In

all cases, their testimony bears on whether SKAT and the Danish government’s own actions

contributed to their alleged injuries, as well as the precise date on which the facts giving rise to

SKAT’s claims were actually known to SKAT.

                                          CONCLUSION

       For the reasons set forth above, Defendants respectfully request that the Court grant their

Motion for Issuance of a Request for International Judicial Assistance to Obtain Evidence.




                                                  10
      Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 14 of 27




Dated: New York, New York
       February 15, 2021

                                                 Respectfully submitted,

                                                 KOSTELANETZ & FINK, LLP

                                           By:    /s/ Sharon L. McCarthy
                                                 SHARON L. MCCARTHY
                                                 7 World Trade Center, 34th Floor
                                                 New York, New York 10007
                                                 Tel: (212) 808-8100
                                                 Fax: (212) 808-8108
                                                 smccarthy@kflaw.com

                                                 Attorneys for Defendants John van
                                                 Merkensteijn, III, Elizabeth van
                                                 Merkensteijn, Azalea Pension Plan,
                                                 Basalt Ventures LLC Roth 401(K)
                                                 Plan, Bernina Pension Plan, Bernina
                                                 Pension Plan Trust, Michelle
                                                 Investments Pension Plan, Omineca
                                                 Pension Plan, Omineca Trust,
                                                 Remece Investments LLC Pension
                                                 Plan, Starfish Capital Management
                                                 LLC Roth 401(K) Plan, Tarvos
                                                 Pension Plan, Voojo Productions
                                                 LLC Roth 401(K) Plan,Xiphias LLC
                                                 Pension Plan


                                                 WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP

                                           By:    /s/ Alan E. Schoenfeld
                                                 ALAN E. SCHOENFELD
                                                 7 World Trade Center
                                                 250 Greenwich Street
                                                 New York, NY 10007
                                                 Telephone: (212) 230-8800
                                                 alan.schoenfeld@wilmerhale.com

                                                 Attorneys for Defendants Richard
                                                 Markowitz, Jocelyn Markowitz,
                                                 Avanix Management LLC Roth

                                     11
Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 15 of 27




                                           401(K) Plan, Batavia Capital
                                           Pension Plan, Calypso Investments
                                           Pension Plan, Cavus Systems LLC
                                           Roth 401(K) Plan, Hadron Industries
                                           LLC Roth 401(K) Plan, RJM Capital
                                           Pension Plan, RJM Capital Pension
                                           Plan Trust, Routt Capital Pension
                                           Plan, Routt Capital Trust


                                           CAPLIN & DRYSDALE,
                                            CHARTERED

                                     By:   /s/ Mark D. Allison
                                           Mark D. Allison
                                           CAPLIN & DRYSDALE,
                                           CHARTERED
                                           600 Lexington Avenue, 21st Floor
                                           New York, New York 10022
                                           Phone: (212) 379-6060
                                           Email: mallison@capdale.com
                                           Attorneys for Defendants Robert
                                           Klugman, RAK Investment Trust,
                                           Aerovane Logistics LLC Roth 401K
                                           Plan, Edgepoint Capital LLC Roth
                                           401K Plan, Headsail Manufacturing
                                           LLC Roth 401K Plan, The Random
                                           Holdings 401K Plan, The Stor
                                           Capital Consulting LLC 401K Plan


                                           KAPLAN RICE LLP

                                     By: /s/ Michelle A. Rice
                                        Michelle A. Rice
                                        Kaplan Rice LLP
                                        142 West 57th Street
                                        Suite 4A
                                        New York N.Y. 10019
                                        (212) 333-0227
                                        mrice@kaplanrice.com

                                           Attorneys for Defendants Joseph
                                           Herman, David Zelman, Edwin
                                           Miller, Ronald Altbach, Perry
                               12
Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 16 of 27




                                        Lerner, Robin Jones, Ballast
                                        Ventures LLC Roth 401(K) Plan,
                                        Bareroot Capital Investments LLC
                                        Roth 401(K)Plan, Albedo
                                        Management LLC Roth 401(K) Plan,
                                        Dicot Technologies LLC Roth
                                        401(K) Plan, Fairlie Investments
                                        LLC Roth 401(K) Plan, First Ascent
                                        Worldwide LLC Roth 401(K) Plan,
                                        Battu Holdings LLC Roth 401(K)
                                        Plan, Cantata Industries LLC Roth
                                        401(K) Plan, Crucible Ventures LLC
                                        Roth 401(K) Plan, Monomer
                                        Industries LLC Roth 401(K) Plan,
                                        Limelight Global Productions LLC
                                        Roth 401(K) Plan, Loggerhead
                                        Services LLC Roth 401(K) Plan,
                                        PAB Facilities Global LLC Roth
                                        401(K) Plan, Plumrose Industries
                                        LLC Roth 401(K) Plan, Pinax
                                        Holdings LLC Roth 401(K) Plan,
                                        Roadcraft Technologies LLC Roth
                                        401(K) Plan, Sternway Logistics
                                        LLC Roth 401(K) Plan, Trailing
                                        Edge Productions LLC Roth 401(K)
                                        Plan, True Wind Investments LLC
                                        Roth 401(K) Plan, Eclouge Industry
                                        LLC Roth 401(K) Plan, Vanderlee
                                        Technologies Pension Plan,
                                        Vanderlee Technologies Pension
                                        Plan Trust, Cedar Hill Capital
                                        Investments LLC Roth 401(K) Plan,
                                        Green Scale Management LLC Roth
                                        401(K) Plan, Fulcrum Productions
                                        LLC Roth 401(K) Plan, Keystone
                                        Technologies LLC Roth 401(K) Plan,
                                        Tumba Systems LLC Roth 401(K)
                                        Plan


                                        DEWEY PEGNO & KRAMARSKY
                                         LLP

                                     By: /s/ Thomas E.L. Dewey
                                        Thomas E.L. Dewey
                                        777 Third Avenue – 37th Floor
                               13
Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 17 of 27




                                           New York, New York 10017
                                           Tel.: (212) 943-9000
                                           Fax: (212) 943-4325
                                           E-mail: tdewey@dpklaw.com

                                           Attorneys for Defendant
                                           Michael Ben-Jacob


                                           WILLIAMS & CONNOLLY LLP

                                     By:    /s/ Stephen D. Andrews
                                           Stephen D. Andrews
                                           Amy B. McKinlay
                                           Williams & Connolly LLP
                                           725 Twelfth Street, N.W.
                                           Washington, DC 20005
                                           (202) 434-5000
                                           amckinlay@wc.com
                                           sandrews@wc.com

                                           Attorneys for Defendants Sander
                                           Gerber and Sander Gerber Pension
                                           Plan


                                           K&L GATES LLP

                                     By:    /s/ John D. Blessington
                                           John D. Blessington (pro hac vice)
                                           K&L GATES LLP
                                           State Street Financial Center
                                           One Lincoln Street
                                           Boston, MA 02111
                                           T: 617.261.3100
                                           F: 617.261.3175
                                           E: john.blessington@klgates.com

                                           Attorneys for Defendants / Third-
                                           Party Plaintiffs Acer Investment
                                           Group LLC, American Investment
                                           Group of New York, L.P. Pension
                                           Plan, DW Construction, Inc.
                                           Retirement Plan, Kamco Investments
                                           Inc. Pension Plan, Kamco LP Profit
                                           Sharing Pension Plan, Linden
                               14
Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 18 of 27




                                           Associates Defined Benefit Plan,
                                           Moira Associates LLC 401K Plan,
                                           Newsong Fellowship Church 401K
                                           Plan, Riverside Associates Defined
                                           Benefit Plan, Robert Crema, Stacey
                                           Kaminer, Alexander Jamie Mitchell
                                           III, David Schulman, Joan
                                           Schulman, and Darren Wittwer


                                           GUSRAE KAPLAN NUSBAUM
                                            PLLC

                                     By:    /s/ Martin H. Kaplan
                                           Martin H. Kaplan
                                           Kari Parks
                                           Gusrae Kaplan Nusbaum PLLC
                                           120 Wall Street
                                           New York, NY 10005
                                           T: (212) 269-1400
                                           Mkaplan@gusraekaplan.com
                                           Kparks@gusraekaplan.com

                                           Attorneys for Defendants Sheldon
                                           Goldstein, Scott Goldstein, and the
                                           Goldstein Law Group PC 401(K)
                                           Profit Sharing Plan




                               15
      Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 19 of 27




                                     APPENDIX A
        Defendants                        Counsel                  Associated Case(s)
John van Merkensteijn, III   Sharon L. McCarthy                 19-cv-01866
                             Caroline Ciraolo                   19-cv-01865
                             Nicholas S. Bahnsen                19-cv-01906
                             Kostelanetz & Fink LLP             19-cv-01894
                             7 World Trade Center, 34th Floor   19-cv-01911
                             New York, New York 10007           19-cv-01871
                             Tel: (212) 808-8100                19-cv-01930
                             Fax: (212) 808-8108                19-cv-01873
                             cciraolo@kflaw.com                 19-cv-01794
                             smccarthy@kflaw.com                19-cv-01798
                             nbahnsen@kflaw.com                 19-cv-01788
                                                                19-cv-01918
                                                                19-cv-01928
                                                                19-cv-01931
                                                                19-cv-01800
                                                                19-cv-01803
                                                                19-cv-01809
                                                                19-cv-01818
                                                                19-cv-01801
                                                                19-cv-01810
                                                                19-cv-01813

Elizabeth van Merkensteijn                                      19-cv-01893

Azalea Pension Plan                                             19-cv-01893

Basalt Ventures LLC Roth                                        19-cv-01866
401(K) Plan

Bernina Pension Plan                                            19-cv-01865

Bernina Pension Plan Trust                                      19-cv-10713

Michelle Investments                                            19-cv-01906
Pension Plan

Omineca Pension Plan                                            19-cv-01894

Omineca Trust                                                   19-cv-01794
                                                                19-cv-01798
                                                                19-cv-01788
                                                                19-cv-01918
                                                                19-cv-01928

                                           16
     Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 20 of 27




                                                            19-cv-01931
                                                            19-cv-01800
                                                            19-cv-01803
                                                            19-cv-01809
                                                            19-cv-01818
                                                            19-cv-01801
                                                            19-cv-01810
                                                            19-cv-01813

Remece Investments LLC                                      19-cv-01911
Pension Plan

Starfish Capital                                            19-cv-01871
Management LLC Roth
401(K) Plan

Tarvos Pension Plan                                         19-cv-01930

Voojo Productions LLC                                       19-cv-01873
Roth 401(K) Plan

Xiphias LLC Pension Plan                                    19-cv-01924

Richard Markowitz          Alan E. Schoenfield              19-cv-01867
                           Wilmer Cutler Pickering Hale     19-cv-01895
                           and Dorr LLP                     19-cv-01869
                           7 World Trade Center             19-cv-01868
                           250 Greenwich Street             19-cv-01898
                           New York, NY 10007               19-cv-10713
                           Telephone: (212) 230-8800        19-cv-01896
                           alan.schoenfeld@wilmerhale.com   19-cv-01783
                                                            19-cv-01922
                                                            19-cv-01926
                                                            19-cv-01929
                                                            19-cv-01812
                                                            19-cv-01870
                                                            19-cv-01792
                                                            19-cv-01806
                                                            19-cv-01808
                                                            19-cv-01815

Jocelyn Markowitz                                           19-cv-01904

Avanix Management LLC                                       19-cv-01867
Roth 401(K) Plan

                                        17
      Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 21 of 27




Batavia Capital Pension Plan                                  19-cv-01895
Calypso Investments                                           19-cv-01904
Pension Plan

Cavus Systems LLC Roth                                        19-cv-01869
401(K) Plan

Hadron Industries LLC Roth                                    19-cv-01868
401(K) Plan

RJM Capital Pension Plan                                      19-cv-01898

RJM Capital Pension Plan                                      19-cv-10713
Trust

Routt Capital Pension Plan                                    19-cv-01896

Routt Capital Trust                                           19-cv-01783
                                                              19-cv-01922
                                                              19-cv-01926
                                                              19-cv-01929
                                                              19-cv-01812
                                                              19-cv-01870
                                                              19-cv-01792
                                                              19-cv-01806
                                                              19-cv-01808
                                                              19-cv-01815

Rob Klugman                    Mark D. Allison                18-cv-07828
                               Caplin & Drysdale, Chartered   18-cv-07827
                               600 Lexington Avenue           18-cv-07824
                               21st Floor                     18-cv-07829
                               New York, NY 10022             18-cv-04434
                               Tel: (212) 379-6000
RAK Investment Trust           mallison@capdale.com
                               zziering@capdale.com
Aerovane Logistics LLC                                        18-cv-07828
Roth 401(K) Plan

Edgepoint Capital LLC Roth                                    18-cv-07827
401(K) Plan

Headsail Manufacturing                                        18-cv-07824
LLC Roth 401(K) Plan



                                            18
     Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 22 of 27




The Random Holdings                                  18-cv-07829
401(K) Plan

The Stor Capital Consulting                          18-cv-04434
LLC 401(K) Plan

Joseph Herman                 Michelle A. Rice       1:19-cv-01785
                              Kaplan Rice LLP        1:19-cv-01781
                              142 West 57th Street   1:19-cv-01791
                              Suite 4A               1:19-cv-01794
David Zelman                  New York N.Y. 10019    1:19-cv-01918
                              (212) 333-0227         1:19-cv-01783
                              mrice@kaplanrice.com   1:19-cv-01798
                                                     1:19-cv-01788

                                                     1:19-cv-01926
Edwin Miller                                         1:19-cv-01922
                                                     1:19-cv-01928
                                                     1:19-cv-01929
                                                     1:19-cv-01931

                                                     1:19-cv-01809
Ronald Altbach                                       1:19-cv-01800
                                                     1:19-cv-01803
                                                     1:19-cv-01812
                                                     1:19-cv-01818

                                                     1:19-cv-01806
Perry Lerner                                         1:19-cv-01870
                                                     1:19-cv-01792
                                                     1:19-cv-01808
                                                     1:19-cv-01815

                                                     1:19-cv-01801
Robin Jones                                          1:19-cv-01810
                                                     1:19-cv-01813


Ballast Ventures LLC Roth                            1:19-cv-01781
401(K) Plan

Bareroot Capital                                     1:19-cv-01783
Investments LLC Roth
401(K) Plan



                                          19
     Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 23 of 27




Albedo Management LLC                               1:19-cv-01785
Roth 401(K) Plan

Dicot Technologies LLC                              1:19-cv-01788
Roth 401(K) Plan

Fairlie Investments LLC                             1:19-cv-01791
Roth 401(K) Plan

First Ascent Worldwide                              1:19-cv-01792
LLC Roth 401(K) Plan

Battu Holdings LLC Roth                             1:19-cv-01794
401(K) Plan

Cantata Industries LLC Roth                         1:19-cv-01798
401(K) Plan

Crucible Ventures LLC Roth                          1:19-cv-01800
401(K) Plan

Monomer Industries LLC                              1:19-cv-01801
Roth 401(K) Plan

Limelight Global                                    1:19-cv-01803
Productions LLC Roth
401(K) Plan

Loggerhead Services LLC                             1:19-cv-01806
Roth 401(K) Plan

PAB Facilities Global LLC                           1:19-cv-01808
Roth 401(K) Plan

Plumrose Industries LLC                             1:19-cv-01809
Roth 401(K) Plan

Pinax Holdings LLC Roth                             1:19-cv-01810
401(K) Plan

Roadcraft Technologies                              1:19-cv-01812
LLC Roth 401(K) Plan

Sternway Logistics LLC                              1:19-cv-01813
Roth 401(K) Plan

                                    20
     Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 24 of 27




Trailing Edge Productions                                    1:19-cv-01815
LLC Roth 401(K) Plan

True Wind Investments LLC                                    1:19-cv-01818
Roth 401(K) Plan

Eclouge Industry LLC Roth                                    1:19-cv-01870
401(K) Plan

Vanderlee Technologies                                       1:19-cv-01918
Pension Plan

Vanderlee Technologies                                       1:19-cv-01918
Pension Plan Trust

Cedar Hill Capital                                           1:19-cv-01922
Investments LLC Roth
401(K) Plan

Green Scale Management                                       1:19-cv-01926
LLC Roth 401(K) Plan

Fulcrum Productions LLC                                      1:19-cv-01928
Roth 401(K) Plan

Keystone Technologies LLC                                    1:19-cv-01929
Roth 401(K) Plan

Tumba Systems LLC Roth                                       1:19-cv-01931
401(K) Plan

Sander Gerber                Stephen D. Andrews              18-cv-4899
                             Amy B. McKinlay
Sander Gerber Pension Plan   Williams & Connolly LLP         18-cv-4899
                             725 Twelfth Street, N.W.
                             Washington, DC 20005
                             (202) 434-5000
                             amckinlay@wc.com
                             sandrews@wc.com
Michael Ben-Jacob            Thomas E. L. Dewey              1:18-cv-04434
                             Dewey Pegno & Kramarsky LLP     1:18-cv-07824
                             777 Third Avenue – 37th Floor   1:18-cv-07827
                             New York, New York 10017        1:18-cv-07828
                             Tel.: (212) 943-9000            1:18-cv-07829
                             Fax: (212) 943-4325             1:19-cv-01781
                             E-mail: tdewey@dpklaw.com       1:19-cv-01783
                                         21
     Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 25 of 27




                                                          1:19-cv-01785
                                                          1:19-cv-01788
                                                          1:19-cv-01791
                                                          1:19-cv-01792
                                                          1:19-cv-01794
                                                          1:19-cv-01798
                                                          1:19-cv-01800
                                                          1:19-cv-01801
                                                          1:19-cv-01803
                                                          1:19-cv-01806
                                                          1:19-cv-01808
                                                          1:19-cv-01809
                                                          1:19-cv-01810
                                                          1:19-cv-01812
                                                          1:19-cv-01813
                                                          1:19-cv-01815
                                                          1:19-cv-01818
                                                          1:19-cv-01866
                                                          1:19-cv-01867
                                                          1:19-cv-01868
                                                          1:19-cv-01869
                                                          1:19-cv-01870
                                                          1:19-cv-01871
                                                          1:19-cv-01873
                                                          1:19-cv-01894
                                                          1:19-cv-01896
                                                          1:19-cv-01918
                                                          1:19-cv-01922
                                                          1:19-cv-01926
                                                          1:19-cv-01928
                                                          1:19-cv-01929
                                                          1:19-cv-01931
Acer Investment Group LLC John C. Blessington             18-cv-09841
                          K&L GATES LLP                   18-cv-09797
                          State Street Financial Center   18-cv-09836
                          One Lincoln Street              18-cv-09837
                          Boston, MA 02111                18-cv-09838
                          T: 617.261.3100                 18-cv-09839
                          F: 617.261.3175                 18-cv-09840
                          E: john.blessington@klgates.com 18-cv-10100
                                                          18-cv-05053

American Investment Group
of New York, L.P. Pension
Plan                                                      18-cv-09841

                                       22
     Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 26 of 27




DW Construction, Inc.
Retirement Plan
                                                            18-cv-09797
Kamco Investments Inc.
Pension Plan
                                                            18-cv-09836
Kamco LP Profit Sharing
Pension Plan
                                                            18-cv-09837
Linden Associates Defined
Benefit Plan
                                                            18-cv-09838
Moira Associates LLC 401K
Plan
                                                            18-cv-09839
Newsong Fellowship
Church 401K Plan
                                                            18-cv-10100
Riverside Associates
Defined Benefit Plan
                                                            18-cv-09840
Robert Crema

Stacey Kaminer                                              18-cv-09841

                                                            18-cv-09841
                                                            18-cv-09797
                                                            18-cv-09836
                                                            18-cv-09837
Alexander Jamie Mitchell III                                18-cv-09839

David Schulman                                              18-cv-10100

Joan Schulman                                               18-cv-09840

Darren Wittwer                                              18-cv-09838

                                                            18-cv-09797

Sheldon Goldstein              Martin H. Kaplan             18-cv-5053
                               Kari Parks
Scott Goldstein                Gusrae Kaplan Nusbaum PLLC
                               120 Wall Street
The Goldstein Law Group        New York, NY 10005
PC 401(k) Profit Sharing       T: (212) 269-1400
Plan                           mkaplan@gusraekaplan.com
                                           23
Case 1:18-md-02865-LAK Document 534 Filed 02/15/21 Page 27 of 27




                   kparks@gusraekaplan.com




                               24
